Detailed Action
	This action is responsive to an original application filed on 8/20/2019 with acknowledgement that this application claims a priority date of 9/6/2018 to US Provisional Application 62/727,598. 
	Claims 1-4, 9, 11-12, and 15 are currently pending.  Claims 1 and 12 are independent claims.  Claims 5-8, 10, 13-14, and 16-20 are cancelled.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29 has been entered.
Response to Amendment
The response filed on 11/29/2021 is acknowledged.  Three pages of amended claims were received on 11/29/2021.  Claims 1 and 12 have been amended.  Claims 17-20 have been cancelled.
Election/Restrictions
Applicant's election with traverse of Group I, E in the reply filed on 4/21/2021 is acknowledged.  The traversal is on the ground(s) that "due to the overlap in language and subject matter, any thorough search of independent claims 1 and 12 would likely substantially overlap with a corresponding search performed with respect to independent claim 17".  This was not found persuasive because Group I is drawn to a telescopic fountain system classified  drawn to a method of spraying classified in B05D1/02, thus the inventions require a different field of search in separate classes.  
Claims 17-20, which are now cancelled, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because Lines 14-15 state “an actuation system configured to activate discharge of the liquid from the nozzle outlet” and it is not clear if “the nozzle outlet” applies to the nozzle outlet of one fountain nozzle of the plurality of fountain nozzles, the nozzle outlet of at least one of the plurality of fountain nozzles, or the nozzle outlet of each fountain nozzle of the plurality of fountain nozzles.  For the purpose of examination, Claim 12 Lines 14-15 will be interpreted to state “an actuation system configured to activate discharge of the liquid from the nozzle outlet of at least one fountain nozzle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,775,457 to Schnukle (“Schnukle”) in view of USPGPUB 2019/0091716 A1 to Fuller et al. (“Fuller”). 
	As to Claim 1, Schnukle discloses a fountain system (Fig. 6 #600 “fountain display system”), comprising: 
	a fountain nozzle (Fig. 6 #625 “dome nozzle”) comprising: 
	a body (See Annotated Fig. 6) configured to telescope during extension and retraction (Col. 11 Lines 53-67); and
	a nozzle outlet (See Annotated Fig. 6, the nozzle outlet is where water mist is sprayed from #628 “fogger”, Per Col. 9 Lines 8-16 it is understood that the fogger can be a nozzle that sprays water) disposed on the body (See Annotated Fig. 6, the fogger is disposed on a lower end of the body);

	an actuation system (Fig. 1 #140 “controller”) configured to activate discharge of a liquid from the nozzle outlet (Col. 6 Lines 16-20 and Col. 7 Lines 56-61); 
	wherein the extension system and the actuation system are discrete systems (Col. 6 Lines 53-67 and Col. 6 Lines 16-20, the extension system comprises the pumps that extend the body and the actuation system comprises the controller that controls the fogger), and wherein the extension system comprises a conduit (See Annotated Fig. 6 and refer to the embodiment shown in Fig. 5) that extends into the body (See Annotated Fig. 6) and a pump (Fig. 624 “pump”) coupled to the conduit (See Annotated Fig. 6) that is configured to flow the liquid into the body of the fountain nozzle via the conduit so that the liquid directly acts on the body of the fountain nozzle to extend the body of the fountain nozzle (Col. 11 Lines 53-67).
	Regarding Claim 1, Schnukle does not disclose wherein the nozzle outlet is disposed on an uppermost end of the body (See Annotated Fig. 6, the nozzle outlet is disposed on a lower end of the body).
	However, Fuller discloses a fountain system (See Annotated Fig. 4G), comprising:
	a fountain nozzle (See Annotated Fig. 4G) comprising: 
	a body (See Annotated Fig. 4G) configured to telescope during extension and retraction (See Paragraph 0079, legs 460 of the body telescope during extension and retraction); and
	a nozzle outlet (See Annotated Fig. 4G) disposed on an uppermost end of the body (See Fig. 1 and Annotated Fig. 4G, the nozzle outlet is at the end of nozzle #104, which is part of the body); 

	an actuation system (Paragraph 0046 “water pump”, which per Paragraph 0093 can be controlled remotely by controller #220) configured to activate discharge of a liquid from the nozzle outlet (See Paragraph 0094);
	wherein the extension system and the actuation systems are discrete systems (See Paragraphs 0046 and 0079, the electric motors are separate from the water pump).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fountain system of Schnukle by placing the nozzle outlet on an uppermost end of the body (by placing another nozzle #628 on a top end of the fountain nozzle) as taught by Fuller, for the purpose of providing additional visual effect (See Paragraph 0111). 
	As to Claim 2, in reference to the fountain system of Schnukle in view of Fuller as applied to Claim 1 above, Schnukle further discloses wherein the extension system is configured to keep the body extended without the liquid being discharged from the nozzle outlet (Per Col. 11 Lines 53-67 it is understood that the extension system can be selectively activated to extend the body when the pump is on, and per Col. 7 Lines 56-61 it is understood that the controller can be selectively used with the foggers such that no water is discharged from the foggers when the body is extended by the pump, thus the extension system can be used to keep the body extended with water when the foggers are not being used to discharge water). 
	As to Claim 3, in reference to the fountain system of Schnukle in view of Fuller as applied to Claim 1 above, Schnukle further discloses wherein the fountain nozzle is one of a plurality of fountain 
	As to Claim 4, in reference to the fountain system of Schnukle in view of Fuller as applied to Claim 3 above, Schnukle further discloses wherein the actuation system is configured to independently control the discharge of the liquid from each fountain nozzle (Per Col. 13 Lines 1-2 each fountain nozzle can contain a fogger that discharges water, and per Col. 7 Lines 53-56 the discharge can be independently controlled by the controller to selectively actuate discharge of liquid from each fogger).
	As to Claim 9, in reference to the fountain system of Schnukle in view of Fuller as applied to Claim 1 above, Schnukle further discloses comprising a valve (Col. 5 Lines 41-44, the valve is part of the pump) disposed along the conduit (it is understood that the valve can be disposed at the pump outlet which is along the conduit), wherein the extension system is configured to close the valve when the body is fully extended to keep the liquid within the body to keep the body extended (Per Col. 11 Lines 53-67, when a valve is closed to shut off water flow from the pump, the body moves from a fully extended position to a retracted position.  Therefore, it is understood that when the body is moving from a fully extended position to a retracted position, the body is kept partially and decreasingly extended for some period of time).
	As to Claim 11, in reference to the fountain system of Schnukle in view of Fuller as applied to Claim 1 above, Schnukle does not specifically disclose wherein the actuation system comprises an additional conduit that extends into the body and toward the nozzle outlet and an additional pump 
	However, Schnukle teaches independently controllable water nozzle outlets connected to the body that are actuated separately from the extension system (Col. 9 Lines 8-16 and Col. 7 Lines 53-56), thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional conduit that extends into the body and toward the nozzle outlet and an additional pump coupled to the additional conduit and configured to flow the liquid into the nozzle outlet via the additional conduit for discharge of the liquid in order to enable independent control of the water nozzle outlets by pumping water to each fogger via a route through the body, which the fogger is attached to (See Annotated Fig. 6 along with the embodiment in Fig. 5, modifying Schnuckle in view of Fuller as applied to Claim 1 above would result on the fogger being attached to the body at a top end).  Furthermore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such a device since it would have minimal components exposed to audience members being entertained.
	As to Claim 12, Schnukle discloses a modular fountain system (Fig. 6 #600 “fountain display system”, which involves different components as the basis of construction, and also per Col. 34-35 can be ran by multiple “modules”), comprising:
	a plurality of fountain nozzles, (See Annotated Fig. 6, the plurality of fountain nozzles includes #625 and #627), wherein each fountain nozzle of the plurality of fountain nozzles comprises:
	a body (See Annotated Fig. 6) configured to telescope during extension and retraction (Col. 11 Lines 53-67); and 
	a nozzle outlet (See Annotated Fig. 6, the nozzle outlet is where water mist is sprayed from #628 “fogger”, Per Col. 9 Lines 8-16 it is understood that the fogger can be a nozzle that sprays water) disposed on the body (See Annotated Fig. 6); 

	an extension system (See Annotated Fig. 6, the extension system including Fig. 624 “pumps” along with a conduit) configured to actuate extension and retraction of one or more respective fountain nozzles of the plurality of fountain nozzles (Col. 11 Lines 53-67); and
	an actuation system (Fig. 1 #120 “power sources”) configured to activate discharge of a liquid from the nozzle outlet (Col. 6 Lines 16-20 and Col. 7 Lines 56-61, it is understood that the power sources are used to activate the foggers), wherein the control system is coupled to and controls the extension system and the actuation system (See Fig. 1, Col. 5 Lines 33-42, and Col. 6 Lines 17-21), wherein the extension system and the actuation system are discrete systems (Col. 6 Lines 53-67 and Col. 6 Lines 16-20, See Fig. 1, the actuation system is the power source and the extension system is the pumps), and wherein the extension system comprises a conduit (See Annotated Fig. 6 and also refer to the embodiment in Fig. 5) that extends into the body of the at least one fountain nozzle and a pump (Fig. 6 
	Regarding Claim 12, Schnukle does not disclose wherein the nozzle outlet is disposed on an uppermost end of the body (See Annotated Fig. 6, the nozzle outlet is disposed on a lower end of the body).
	However, Fuller discloses a modular fountain system (See Annotated Fig. 4G, the fountain system uses different components as the basis of construction therefore it is modular), comprising:
	a plurality of fountain nozzles (See Annotated Fig. 4G, Per Paragraph 0040 one or more fountain nozzles are used), wherein each fountain nozzle of the plurality of fountain nozzles comprises: 
	a body (See Annotated Fig. 4G) configured to telescope during extension and retraction (See Paragraph 0079, legs 460 of the body telescope during extension and retraction); and
	a nozzle outlet (See Annotated Fig. 4G) disposed on an uppermost end of the body (See Fig. 1 and Annotated Fig. 4G, the nozzle outlet is at the end of nozzle #104, which is part of the body);
	a control system (Paragraph 0098 “controller”) coupled to the plurality of nozzles, wherein the control system is configured to independently control extension and retraction of each fountain nozzle of the plurality of fountain nozzles and to keep the body of at least one fountain nozzle of the plurality of fountain nozzles extended without liquid being discharged from the nozzle outlet of the at least one fountain nozzle (See Paragraphs 0085-0086 and 0098, the controller can selectively allow liquid to be discharged from the nozzle outlet of the fountain nozzles while also selectively allowing the fountain nozzles to extend); 

	an actuation system (Paragraph 0046 “water pump”, which per Paragraph 0093 can be controlled remotely by controller #220) configured to activate discharge of a liquid from the nozzle outlet (See Paragraph 0094);
	wherein the control system is coupled to and controls the extension system and the actuation system (See Paragraphs 0093 and 0098), wherein the extension system and the actuation systems are discrete systems (See Paragraphs 0046 and 0079, the electric motors are separate from the water pump).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular fountain system of Schnukle by placing the nozzle outlet on an uppermost end of the body (by placing another nozzle #628 on a top end of the fountain nozzle) as taught by Fuller, for the purpose of providing additional visual effect (See Paragraph 0111).
	As to Claim 15, in reference to the modular fountain system of Schnukle in view of Fuller as applied to Claim 12 above, Schnukle further discloses wherein the control system is configured to separately control actuation of discharge of the liquid from one or more fountain nozzles of the plurality of fountain nozzles (Per Col. 13 Lines 1-2 each fountain nozzle can contain a fogger that discharges water, and per Col. 7 Lines 53-56 the discharge can be independently controlled by the controller to selectively actuate discharge of liquid from each fogger).

    PNG
    media_image1.png
    678
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    733
    1016
    media_image2.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 11/29/2021 have been fully considered.
	Applicant argues that Schnukle fails to disclose wherein "the liquid directly acts on the body of the fountain nozzle to extend the body of the fountain nozzle". This argument is not found persuasive, 
	Applicant also argues that Schnuckle fails to disclose wherein the extension system is configured to keep the body extended without the liquid being discharged from the nozzle outlet, since Schnuckle discloses water being discharged from nozzle 526 upon extension.  This argument is not found persuasive because while water is discharged from nozzle 526 upon extension, the nozzle outlet is considered to be located at fogger 628 (See Annotated Fig. 6).  Furthermore, Schnuckle discloses the fogger and the extension system being independently operable (See Col. 11 Lines 53-67 and Col. 7 Lines 56-61).  Therefore, Schnuckle does disclose wherein the extension system is configured to keep the body extended without liquid being discharged from the nozzle outlet, since 526 is not considered the nozzle outlet and the fogger 628 which is considered the nozzle outlet can be operated to emit water as desired whether the body is fully extended or not. 
	Additionally, applicant argues that Schnuckle fails to disclose "a valve disposed along the conduit, wherein the extension system is configured to close the valve when the body is fully extended to keep the liquid within the body to keep the body extended". This argument is not found persuasive, as Schnukle discloses comprising a pump that is equivalent to a valve (See "pump" in Annotated Fig. 6, Merriam Webster defines a valve as "any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways", thus the pump is equivalent to a valve) disposed along the conduit, wherein the extension system is configured to close the valve when the body is fully extended by turning off the pump.  It is understood that when the pump is turned off some liquid remains in the body for a period of time, and the body remains at least partially extended for some period of time while it gradually moves from a fully extended position to a fully retracted position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 9, 2022